Exhibit 10.4

Execution Copy

JOINDER AGREEMENT

Reference is made hereby to the Purchase Agreement dated May 18, 2010 (the
“Agreement”), between OHCP HM Merger Sub Corp. and the Initial Purchasers named
therein. Unless otherwise defined herein, terms defined in the Agreement and
used herein shall have the meanings given such terms in the Agreement.

Each of the undersigned hereby unconditionally and irrevocably expressly makes
the representations made by the Company and the Guarantors, as applicable,
pursuant to the Agreement as of the date of the Agreement and on the Closing
Date and assumes, confirms and agrees to perform and observe as the Company or a
Guarantor, as applicable, the covenants, agreements, terms, conditions,
obligations, appointments, duties, promises and liabilities of the Company or a
Guarantor under the Agreement, in each case, as if it were an original signatory
thereto on the date hereof.

This Joinder Agreement shall be governed by and construed in accordance with the
laws of the State of New York with regard to conflict of laws provisions
thereof.

[signature page immediately follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement this
28th day of May, 2010.

 

THE HILLMAN GROUP, INC. By:  

/s/ James P. Waters

  Name: James P. Waters   Title: Chief Financial Officer GUARANTORS: THE HILLMAN
COMPANIES, INC.

HILLMAN INVESTMENT COMPANY

ALL POINTS INDUSTRIES, INC.

SUNSUB C, INC.

By:  

/s/ James P. Waters

  Name: James P. Waters   Title: Chief Financial Officer

 

JOINDER AGREEMENT